FILED
                     UNITED STATES COURT OF APPEALS                           DEC 05 2011

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




JOSE GUADALUPE PEREZ-FARIAS;                      No. 10-35397
JOSE F. SANCHEZ; RICARDO
BETANCOURT, and all other similarly               D.C. No. 2:05-cv-03061-RHW
situated persons,                                 Eastern District of Washington,
                                                  Spokane
              Plaintiffs - Appellants,

  v.                                              ORDER

GLOBAL HORIZONS, INC; JANE DOE
ORIAN; PLATTE RIVER INSURANCE
COMPANY; VALLEY FRUIT
ORCHARDS, LLC; GREEN ACRE
FARMS, INC.; MORDECHAI ORIAN,

              Defendants - Appellees.



Before: CLIFTON and N.R. SMITH, Circuit Judges, and KORMAN, Senior
District Judge.*

       The petition for rehearing is granted. Our previous memorandum

disposition, filed on August 17, 2011, and appearing at 2011 WL 3605687 (9th

Cir. Aug. 17, 2011), is hereby withdrawn.

       In light of the important and previously undecided state law issues this case

presents, we are of the opinion that “it is necessary to ascertain the local law of


       *
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for Eastern New York, sitting by designation.
[Washington] in order to dispose of [this case] and the local law has not been

clearly determined . . . .” Wash. Rev. Code § 2.60.020; see Parents Involved in

Community Schools v. Seattle School Dist., No. 1, 294 F.3d 1084, 1085 (9th Cir.

2002). Bearing in mind that certification saves time, energy, and resources, and

helps build a cooperative judicial federalism, “we have decided to certify to the

Supreme Court of Washington that [] question[s] of Washington law [are] involved

in this case which may determine the cause and as to which there is no controlling

precedent in the decisions of the Washington Supreme Court.”      Parents Involved,

294 F.3d at 1085 (internal quotation marks omitted).

      Certification to the Supreme Court of Washington is made by separate order

filed simultaneously with this order.

      IT IS SO ORDERED.




                                          2